                                                                     F. McClure Wallace, Esq.
                                                                 1
                                                                     Nevada Bar No.: 10264
                                                                 2   Patrick R. Millsap, Esq.
                                                                     Nevada Bar No.: 12043
                                                                 3   WALLACE & MILLSAP
                                                                     510 W Plumb Ln., Ste. A
                                                                 4
                                                                     Reno, Nevada 89509
                                                                 5   (775) 683-9599
                                                                     mcclure@wallacemillsap.com
                                                                 6   patrick@wallacemillsap.com
                                                                     Attorneys for Defendants
                                                                 7

                                                                 8                       UNITED STATE DISTRICT COURT

                                                                 9                              DISTRICT OF NEVADA
               510 W Plumb Ln., Reno, Nevada / (775) 683-9599




                                                                10

                                                                11   BANK OF THE WEST, a California
                                                                     banking corporation,                               Case No.:   3:19-cv-00472
Wallace & Millsap




                                                                12
                                                                                                    Plaintiffs
                                                                13
                                                                                                                    STIPULATION & ORDER TO
                                                                14         v.                                       CONTINE OCTOBER 15, 2019
                                                                                                                      HEARING REGARDING
                                                                15   GEOTEMPS, INC., a Nevada                           APPLICATION FOR
                                                                     corporation; LANCE I. TAYLOR, an                PREJUDGMENT WRIT OF
                                                                16
                                                                     individual; GEOTEMPS                                  POSSESION
                                                                17   INTERNATIONAL, INC., a Nevada
                                                                     corporation; DOES I THROUGH X;
                                                                18   and ROE CORPORATIONS I
                                                                     THROUGH X.
                                                                19

                                                                20                                Defendants.

                                                                21        Defendants Geotemps, Inc., Lance I. Taylor, and Geotemps International, Inc.,
                                                                22 by and through their counsel of record, McClure Wallace, Esq. and Patrick Millsap,

                                                                23 Esq. of Wallace & Millsap, and Plaintiff Bank of the West, by and through its legal

                                                                24 counsel of record Richard Holley, Esq. and Andrea Gandara, Esq. of Holley Driggs,

                                                                25 hereby stipulate to continue the hearing currently scheduled on October 15, 2019

                                                                26 regarding Plaintiff’s Application for Prejudgment Writ of Possession or, in

                                                                27 alternative, Order to Show Cause Why Writ of Possession and Temporary

                                                                28 Restraining Order Should Not Issue (ECF No. 6) (the "Writ") to Monday, November

                                                                                                          Page 1 of 2
                                                                 1 4,  2019at 10:00 a.m. Counsel for all Parties further stipulate Defendants shall
                                                                   18,2019
                                                                 2 submit any affidavits in opposition to the Writ by October 28, 2019.

                                                                 3        This is the first stipulation requesting a continuance of the hearing referenced

                                                                 4 above. Counsel certify this request is made for good-cause and not for the purpose of

                                                                 5 undue delay.

                                                                 6                                   AFFIRMATION

                                                                 7        The undersigned hereby affirms this document does not contain the social

                                                                 8 security number or legally private information of any person.

                                                                 9
               510 W Plumb Ln., Reno, Nevada / (775) 683-9599




                                                                     DATED: October 9, 2019                     DATED: October 9, 2019
                                                                10

                                                                11   By: /s/ Patrick R. Millsap             .   By: Richard F. Holley, Esq.          .
Wallace & Millsap




                                                                     F. McClure Wallace, Esq.                   Richard F. Holley, Esq.
                                                                12   State Bar No.: 10264                       Nevada Bar No. 3077
                                                                13   Patrick R. Millsap, Esq.                   HOLLEY DRIGGS WALCH FINE PUZEY
                                                                     Nevada Bar No.: 12043                      STEIN & THOMPSON
                                                                14   WALLACE & MILLSAP LLC                      400 South Fourth Street, Third Floor
                                                                     Attorneys for Defendants                   Las Vegas, Nevada 89101
                                                                15

                                                                16

                                                                17                                        ORDER
                                                                18        The Court hereby grants the Parties’ Stipulation to continue the hearing on
                                                                19 October 15, 2019 regarding Plaintiff’s Application for Prejudgment Writ of Possession

                                                                20 or, in alternative, Order to Show Cause Why Writ of Possession and Temporary

                                                                21 Restraining Order Should Not Issue to November  4, 2019
                                                                                                         November 18, 2019 at
                                                                                                                           at10:00 a.m. Defendants
                                                                                                                              10:00A.M.
                                                                22 shall file any affidavits in opposition to the Writ by October 28, 2019.

                                                                23        IT IS SO ORDERED.
                                                                24        Dated this _______
                                                                                      9th    day of October, 2019.
                                                                25
                                                                                                           ______________________________________
                                                                26
                                                                                                           ROBERT C. JONES
                                                                27                                         District Court Judge

                                                                28

                                                                                                         Page 2 of 2
